Appeal by defendant from a judgment of the County Court, Westchester County, rendered January 26, 1978, convicting him of manslaughter in the first degree, attempted murder in the second degree, criminal possession of a weapon in the fourth degree (two counts) and menacing, upon a jury verdict, and imposing sentence. Judgment affirmed. At the trial, the defendant offered evidence to support the defense of lack of criminal responsibility by reason of mental disease or defect. He also offered evidence that he was intoxicated at the time he killed his victim. The People offered evidence in rebuttal, thereby creating an issue of fact for the jury as to defendant’s mental capacity and intoxication at the time of the crime. The verdict of the jury imports a finding that the defendant did not suffer from any mental disease or defect at the time of the crime and possessed the requisite intent. A verdict will not be interfered with " 'unless it is clearly against the weight of evidence, or appears to have been influenced by passion, prejudice, mistake or corruption’ ” (People v Horton, 308 NY 1, 12). Such is not the case here. We have examined the remaining contentions of defendant and find them to be without merit. Mollen, P. J., Titone, Mangano and Gibbons, JJ., concur.